DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 36, 40-41, 51-57, are pending and under consideration. The amendment filed on 06/23/2022 has been considered. 
Priority
This application claims priority to national phase application under 35 U.S.C. § 371 that claims priority to international Application No. PCT/US2G15/056217 filed October 19, 2015, which claims priority to U.S. Provisional Patent Application Serial No. 62/065138, filed October 17, 2014, and also to U.S. Provisional Patent Application Serial No. 82/151,315, filed April 22, 2015. Thus, instant application accorded priority is to U.S. Provisional Patent Application Serial No. 62/065138, filed October 17, 2014.
Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment
Claims 36, 40-41, 47-50 rejected under 35 U.S.C. 103 as being unpatentable over Leen (WO2012138858) in view of Ahmed (US 20130280220) is withdrawn in view of the newly added limitation to the base claim 36 “for a pancreatic cancer.. to the individual.. said composition..   “a) a chimeric cytokine receptor comprising the exodomain of native TGFP Receptor and an endodomain of the co-stimulatory molecule 4-1BB; b) a chimeric cytokine receptor comprising an exodomain of the IL4 Receptor and an endodomain of the IL7 Receptor; and c) a chimeric antigen receptor (CAR) that provides antigen signaling for the cell upon binding of PSCA” not previously considered.
Therefore, a new rejection is set forth below.
Claim Rejections - 35 USC § 112- Necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 40-41, 51-57, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention.  The claims are directed to a method of treating an individual in need of immunotherapy for a pancreatic cancer, comprising the step of delivering to the individual a therapeutically effective amount of a composition, said composition comprising an engineered immune cell that separately expresses: a) a chimeric cytokine receptor comprising the exodomain of native TGF Receptor and an endodomain of the co-stimulatory molecule 4-1BB; b) a chimeric cytokine receptor comprising an exodomain of the IL4 Receptor and an endodomain of the IL7 Receptor; and c) a chimeric antigen receptor (CAR) that provides antigen signaling for the cell upon binding of PSCA. Further embodiments limit, wherein molecule a) comprises a single endodomain; wherein molecule b) comprises a single endodomain; wherein the molecules of a), b), and c) are all expressed from the same expression vector; wherein the molecules of a), b), and c) are all expressed from different expression vectors.
Breadth of the claims.  The claims broadly encompass treating any type of pancreatic cancer of individual via any mode of delivering a therapeutically effective amount of a chimeric cytokine receptor having a) any sequence of TGFR exodomain and any 4-1BB endodomain b) any sequence of exodomain of IL-4R and any endodomain of IL-4R and c) a chimeric antigen receptor (CAR) with a variety of antigen signaling with distinct structure and/or function for any species of cells upon binding of prostate stem cell antigen (PSCA). The instant claims are deemed very broad since these claims reads on a variety of exodomains and endodomains with distinct structure and/or functions for treating any type of pancreatic cancer.
Guidance of the Specification/The Existence of Working Examples.  The specification only teaches in paragraph [0189] that T cells were engineered to target pancreatic cancer by first identifying a tumor signature: prostrate stem cell antigen (PSCA), IL4 and TGF1. Second, a 1G CAR was generated to reliably generate an antigen recognition signal against PSCA, which allowed modified T cells to specifically kill PSCA+ (CAPAN1 and K562-PSCA) and not PSCA- targets (293T) (74±4%, 73±6% and 9±3% specific lysis, respectively, 10:1 E:T, n=3). Next, the CARPSCA T cells were further modified to stimulate cytokine signaling by expressing a chimeric cytokine receptor (CCR) "4/7R" that fuses the exodomain of the IL4R to the endodomain of the IL7R (30-72% double-positive cells; n=4). As expected, chronic exposure to IL4 restricted the expansion of CAR-PSCA T cells (2x106 cells-day Oto 6.1±3.8x107 cells-day 28) in contrast to 4/7R/CAR-PSCA T cells that expanded exponentially (from 2x106 cells to 5.1±3.6x109) and were selectively enriched (increase from 45.9±15% to 86±11 % in 4 weeks) (n=3). Further, an additional novel CCR "T-BBR" was generated to provide a co stimulatory signal by substituting the endodomain of native TGFR with that of the co-stimulatory molecule 4-lBB. Transgenic co-expression of T-BBR (39-64% double-positive cells, n=5) was sufficient to protect CART cells from the potent inhibitory effects of TGF1 (1x106-day 0 to 4.6±3.9x106 - day 21 – CAR/TBBR; 1x106-day 0 to 2±0.8x105 - day 14 - CAR alone). Finally, the selectivity of the cells was compared to 30.CAR T cell in vitro using targets that recapitulate normal (PSCA+ only) vs tumor tissue (PSCA+IL4+ TGFf31 +). While 3G.CAR-PSCA T cells killed indiscriminately, the cells were able to selectively eliminate only tumor targets and not "normal" surrogate targets. The specification contemplates that one can confirm the selectively of SmarT cells in vivo using routine methods in the art [0189].
State of the Art/Predictability of the Art. It is noted that the working example in the specification is directed to in vitro transgenic co-expression of a co stimulatory signal by substituting the endodomain of native TGFR with that of the co-stimulatory molecule 4-1BB was sufficient to protect CART cells from the potent inhibitory effects was sufficient to protect CART cells from the potent inhibitory effects of TGF1 in pancreatic cell lines.
However, neither the art nor the specification teaches a) a chimeric cytokine receptor comprising the exodomain of native TGF Receptor and an endodomain of the co-stimulatory molecule 4-1BB, b) a chimeric cytokine receptor comprising an exodomain of the IL4 Receptor and an endodomain of the IL7 Receptor; and c) a chimeric antigen receptor (CAR) that provides antigen signaling for the cell upon binding of PSCA for treating any type of pancreatic cancer as broadly claimed.
For example, post filing art by Elahi (Frontiers in Immunology, 1-18, 2018) notes that engineered CAR T cells against prostate stem cell antigen (PSCA-CAR) which were modified by fusion of the IL-4 exodomain to the IL-7 endodomain (4/7ICR CAR); this novel modification of CAR T cell was named as 4/7 ICR CAR-PSCA and was reported to increase the anti-tumor cytotoxicity of CAR T cells in the tumor site (p 11, 2nd column 3rd paragraph). However, to design smarter CAR T cells, more genetic and structural modifications of CAR are needed to increase the applicability and clinical outcomes of this adoptive immunotherapy approach. Since solid tumor microenvironment is the limiting factor for optimal function of CAR T cell therapy, it seems that further efforts must focus to overcome the microenvironment immune-suppressor effects (p 11, 2nd column 3rd paragraph).
As a second issue the claims recite the step of delivering to the individual a therapeutically effective amount of a composition, said composition the step of delivering to the individual a therapeutically effective amount of a composition, said composition for treating any type of pancreatic cancer which is unpredictable. 
The specification fails to provide guidance for any in vivo delivery for treating any type of pancreatic cancer. For example, Acke (Front Immunol, 9: 1-11, 2018) notes while targeting of tumor antigens including PSCA, has also demonstrated impressive activity in preclinical pancreatic ductal adenocarcinoma (PDAC) models, however, re-invigorated antigen discovery when considering finer structure of proteins and their modifications that can be preferentially expressed on PDAC cells (p 4, 2nd column 1st paragraph). One notable challenge for CAR T cell therapy in preclinical models of PDAC is the inherent histologic properties and profound immunosuppressive capacity of this tumor type (p 4, 2nd column last paragraph). For example, the desmoplastic reaction present in a majority of pancreatic tumors leads to a dense stroma that in theory, can serve as a physical barrier for drug delivery and penetration of endogenous or engineered T effector cells. Various components of the stroma can also serve as a source of abundant inhibitory cytokines, including IL-6 (p 5 1st column 1st paragraph).
Moreover, Acke notes that while prostate stem cell antigen (PSCA) is prominent target using CAR T cell therapy approach in pancreatic cancer, however another challenge present clinically is the profound degree of immunosuppression that limits both the persistence of CAR T cells and their ability to effectively traffic to the tumor sites (p 5 2nd column 2nd paragraph).
Accordingly, the state of the art clearly suggests that any mode of administration and fusion of the IL-4 exodomain to the IL-7 endodomain and CAR-PSCA of  is unpredictable, and in particular, with regard to structural and physiological differences since solid tumor microenvironment is the limiting factor for optimal function of CAR T cell therapy, and further efforts must focus to overcome the microenvironment immune-suppressor effects.
Additionally the state of the art clearly suggests that PDAC models require considering finer structure of proteins and their modifications that can be preferentially expressed on PDAC cells due to preclinical models of PDAC is the inherent histologic properties and profound immunosuppressive capacity of this tumor type due to the desmoplastic reaction present in a majority of pancreatic tumors leads to a dense stroma that in theory, can serve as a physical barrier for drug delivery and penetration of endogenous or engineered T effector cells. 
Therefore, a skilled artisan would not know how to use or make the instant invention in a predictable ad reproducible fashion from the teachings of the instant specification or the art.  
The Amount of Experimentation Necessary. Accordingly, in view of the lack of teachings or guidance provided by the specification, with regard to treating pancreatic cancer by designing smarter CAR T cells, more genetic and structural modifications of CAR are needed to increase the applicability and clinical outcomes of solid tumor microenvironment is the limiting factor for optimal function of CAR T cell therapy, and to overcome the microenvironment immune-suppressor effects,  and to design smarter CAR T cells, more genetic and structural modifications of CAR are needed since solid tumor microenvironment is the limiting factor for optimal function of CAR T cell therapy and to overcome the microenvironment immune-suppressor effects, it would have required undue experimentation for one of skill in the art to make and use the claimed invention.
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632